Citation Nr: 0837011	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-04 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral hearing loss manifested during 
service or within one year thereafter.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, bilateral 
hearing loss was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1157(b) (West 2002 & Supp. 2007); 38 C.F.R.  §§ 
3.102, 3.303, 3.304(d), 3.385 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran's 
bilateral hearing loss was caused by noise exposure that the 
veteran experienced while in the military.  Because the claim 
of service connection for hearing loss on appeal is being 
granted, there is no need to review whether VA's statutory 
duties to notify and assist are fully satisfied as any error 
would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, (West 2002 & Supp. 2007); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2007).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

In this case, the veteran contends that he was exposed to 
acoustic trauma during service as a heavy truck driver in 
Vietnam.  The Board notes that the veteran is considered 
competent to relate a history of noise exposure during 
service.  See 38 C.F.R. § 3.159(a)(2).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for bilateral 
hearing loss.  The record clearly demonstrates that the 
veteran currently has bilateral hearing loss by VA standards.  
In fact, the March 2005 VA audiological examiner rendered a 
diagnosis of bilateral symmetric high frequency hearing loss, 
and the March 2005 audiometric test results met the 
requirements of a current hearing loss disability for the 
purposes of service connection.  See 38 C.F.R. § 3.385.  
Thus, the remaining questions pertaining to service 
connection are whether the veteran incurred an injury or 
disease during his period of service and whether his current 
disability is related to such injury or disease.  

With regard to whether the veteran incurred an injury or 
disease during his period of service, the Board notes that 
his service medical records are negative for any complaints, 
treatment.  However, at his June 1971 separation examination, 
the veteran was diagnosed with bilateral hearing loss.  In 
this regard, the veteran's January 1969 enlistment 
examination included an audiological evaluation.  On the 
authorized audiological evaluation in January 1969, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
N/A
20
LEFT
-5
-5
15
N/A
15

On the authorized audiological evaluation performed as part 
of the veteran's separation examination in June 1971, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
20
N/A
20
LEFT
0
0
20
N/A
20

Audiometric testing measures threshold hearing levels (in 
decibels (dB)) over a range of frequencies (in Hertz (Hz)).  
The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT 
MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder 
et. Al. ed., 1988)).  The results of the veteran's June 1971 
audiological examination did not meet the criteria for 
hearing loss for VA purposes; however, the veteran's 
threshold hearing level at 2000 and 4000 Hz were 20 dB, thus 
indicating some degree of hearing loss pursuant to the 
standard set fourth in Hensley.  5 Vet. App. 155; 38 C.F.R. 
§ 3.385.  Furthermore, when compared with the January 1969 
audiological examination, the results of the veteran's June 
1971 audiological examination do appear to be slightly 
elevated, also indicating some manifestation of hearing loss 
during service.  Therefore, the Board finds that bilateral 
hearing loss did manifest during service.

In connection with his claim for service connection for 
bilateral hearing loss, the veteran was afforded a VA 
examination in March 2005.  Although the examiner ultimately 
concluded that the veteran's hearing loss was less likely 
than not related to his active service, the examiner also 
stated that the etiology of the veteran's current severe high 
frequency sensorineural hearing loss was unclear.  

The veteran's claims file also contains a private medical 
opinion, dated in February 2006.  The private medical opinion 
found that the veteran was exposed to acoustic trauma during 
service and that he did not wear any hearing protection at 
that time.  The opinion stated that the affects of such 
acoustic trauma usually show up later in life, as was the 
case with this veteran.  The private medical opinion also 
contained an audiogram; however the Board notes that it is 
precluded from interpreting pure tone threshold results in 
order to determine the severity of the veteran's current 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (finding that neither the Board nor the RO 
may not interpret graphical representations of audiometric 
data).

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, the Board does not attach probative weight to 
the March 2005 VA examiner's opinion because it was not 
supported by clinical data or other rationale to support the 
opinion.  Moreover, the opinion contains conflicting 
statements regarding the etiology of the veteran's current 
bilateral hearing loss.  Accordingly, because the March 2005 
VA examiner's opinion contains conflicting findings and was 
not supported by the medical evidence of record, it is not a 
probative medical opinion. 

On the other hand, the February 2006 private medical opinion 
is supported by clinical data to support the opinion.  In 
this regard, the private opinion notes that the veteran was 
exposed to acoustic trauma during service, and that the 
affects of such acoustic trauma show up later in life, as was 
the case with the veteran.  Thus, the Board finds this 
medical opinion to be more probative than the opinion of the 
March 2005 VA examiner because a rationale was given for the 
conclusion reached and no contradictory findings are 
contained therein.  Moreover, this opinion is more consistent 
with the findings of the examiner who rendered a diagnosis of 
bilateral hearing loss on the June 1971 separation 
examination report.  

With regard to the latter, the Board notes, too, that it is 
not necessary to show a "cause" in service for hearing loss 
when a diagnosis of the disease was rendered in service.  
Rather, it is enough that the diagnosis was rendered 
"coincident" with service.  In this case, the Board finds 
insufficient reason to question the diagnosis rendered at the 
time of separation given the other supporting evidence of 
record.

The Board, of course, is not free to reject medical evidence 
on the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (1995).  However, the law is 
clear that it is the Board's duty to assess the credibility 
and probative value of evidence.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In assessing the credibility and probative 
value of the March 2005 VA examiner's opinion, the Board 
finds that the opinion is of little probative value because 
the March 2005 VA examiner did not provide a clear rationale 
for his opinion which was supported by the evidence of 
record.  Accordingly, any reasonable doubt as to whether or 
not the veteran's hearing loss manifested during service (as 
was shown on his June 1971 audiological evaluation) will be 
resolved in favor of the veteran.  38 C.F.R. § 3.102.

Thus, to the extent that there is any reasonable doubt that 
the veteran is entitled to service connection for bilateral 
hearing loss, that doubt will be resolved in the veteran's 
favor.  Based on the evidence of record, the Board finds that 
the veteran's current bilateral hearing loss manifested 
during his military service.  Accordingly, the Board 
concludes that service connection for bilateral hearing loss 
is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

Reasons for Remand: To afford the veteran a VA examination 
and to provide him with a proper notice letter.

As noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

In this case, the veteran is claiming entitlement to service 
connection for tinnitus.  The veteran contends that he has 
had a constant ringing in his ears since he returned from 
Vietnam.  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced; i.e., 
he is competent to report that he has experienced ringing in 
his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).

In connection with his claims for service connection for 
tinnitus, the veteran was afforded a VA examination in March 
2005.  However, the Board finds that this examination is 
inadequate for rating purposes.  In this regard, the examiner 
did not provide any explanation for the conclusion that 
tinnitus was not related to active service.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).

Therefore, the Board finds that a clarifying medical 
examination and opinion is necessary for the purpose of 
determining the nature and etiology of the veteran's 
tinnitus.  In addition, the Board notes that, as it has 
granted service connection for bilateral hearing loss in its 
decision above, the examiner should also be requested to 
render an opinion as to whether tinnitus might be due to the 
service-connected hearing loss.  38 C.F.R. § 3.310(a).  
Accordingly, the Board concludes that a new VA examination 
must be scheduled in order to make a proper appellate 
decision.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); see also 38 C.F.R. § 3.159(c)(4) (an examination or 
opinion is necessary if the evidence of record does not 
contain sufficient medical evidence to make a decision on the 
claim).

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.


Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for service connection for 
bilateral hearing loss and tinnitus.  The 
letter should include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of his tinnitus.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file.  The VA examiner 
should then indicate whether it is at 
least as likely as not that the veteran 
has tinnitus that is causally or 
etiologically related to noise exposure 
during service or whether it is at least 
as likely as not the tinnitus may the 
result of the service-connected bilateral 
hearing loss.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
readjudicate the claim for service 
connection for tinnitus including on the 
basis of secondary service connection, 
i.e., whether it is proximately due to the 
service-connected bilateral hearing loss.  
If the benefit sought is not granted, the 
veteran should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


